                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                                     DIVISION
                                   NO. 1:19-cv-25

                                             )
Dana L. Hopkins,                             )
                                             )
               Plaintiff,                    )
                                             )                          COMPLAINT
vs.                                          )
                                             )
Hartford Life and Accident Insurance         )
Company,                                     )
                                             )
            Defendant.                       )
________________________________
                          PRELIMINARY STATEMENT 1

        Dana L. Hopkins, brings this ERISA action against Hartford Life and Accident Insurance
Company (“Defendant”) to secure long term disability benefits to which he is entitled under a
disability benefits policy underwritten and administered by Hartford Life and Accident Insurance
Company. He is covered under the policy by virtue of his employment with The Charlotte-
Mecklenburg Hospital Authority dba Atrium.

         Plaintiff suffers from severe limitations due to cervical spondylolisthesis at C7-T1 and
resulting spinal surgery. As a result of his disability he was forced to leave his employment as of
September 13, 2017 and ultimately seek long term disability benefits (“LTD”) from Defendant.

                                              PARTIES

       1.      Plaintiff, Dana L. Hopkins, is a citizen and resident of Concord, North Carolina.

       2.       Defendant, Hartford Life and Accident Insurance Company, is a properly organized
business entity doing business in the state of North Carolina in the Middle District of North Carolina.
The Long Term Disability Plan (the “Plan”) issued in this case was issued by Hartford Life and
Accident Insurance Company to The Charlotte-Mecklenburg Hospital Authority dba Atrium.


                                  JURISDICTION AND VENUE

       1
            This Preliminary Statement gives a synopsis of Plaintiff’s claim and is not intended as
an allegation to be answered by Defendant.




        Case 1:19-cv-00025-CCE-JEP Document 1 Filed 01/10/19 Page 1 of 3
        3.     This court has jurisdiction to hear this claim pursuant to 28 U.S.C. §1331 in that the
claim arises under the laws of the United States. Specifically, Plaintiff brings this action to enforce
his rights under ERISA as allowed by 29 U.S.C. §1132.

       4.    Venue in the Middle District of North Carolina is appropriate by virtue of The
Charlotte-Mecklenburg Hospital Authority dba Atrium doing business in this district.

                                    FACTUAL ALLEGATIONS

       5.    At all times relevant to this action, Plaintiff has been a covered beneficiary under a
group LTD benefits policy issued by Hartford Life and Accident Insurance Company through his
former employer, The Charlotte-Mecklenburg Hospital Authority dba Atrium.

       6.      Under the terms of the policy, Hartford Life and Accident Insurance Company
administered the Plan and had authority to grant or deny benefits to applicants.

        7.      Defendant, Hartford Life and Accident Insurance Company, has a fiduciary obligation
to Plaintiff to administer the Plan and policy fairly and to furnish long term disability benefits
according to the terms of the policy, subject to conditions and limitations not applicable to this
action.

        8.     Plaintiff is a fifty-nine year old male who worked for The Charlotte-Mecklenburg
Hospital Authority dba Atrium as an x-ray equipment technician beginning September 15, 2016. As
of September 13, 2017, the combined effect of Plaintiff’s impairments made him incapable of
performing any substantial work activity on a sustained basis, i.e., 8 hours per day, 40 hours per
week. He thereafter applied to Hartford Life and Accident Insurance Company for long term
disability benefits which were denied based on allegation of a pre-existing condition on June 13,
2018, based on wrongful application of the pre-existing condition limitation of the policy. A timely
appeal was filed including supplemental information establishing that the preexisting condition
provision of the Plan were inapplicable to the claim; however, an appeal was issued on November
19, 2018. Defendant denied the Plaintiff’s final appeal, thus exhausting his administrative remedies.

        9.      Plaintiff submitted medical information to Defendant conclusively establishing a
covered disability from Andrew T. Healy, M.D., his Board certified treating neurosurgeon, along
with affidavit testimony from Plaintiff. Defendant breached its fiduciary duty under the Plan and
wrongfully denied Plaintiff’s request for LTD benefits.

        10.    Plaintiff has now exhausted his administrative remedies, and his claim is ripe for
judicial review pursuant to 29 U.S.C. § 1132.




        Case 1:19-cv-00025-CCE-JEP Document 1 Filed 01/10/19 Page 2 of 3
                         WRONGFUL DENIAL OF BENEFITS
             UNDER ERISA, 29 U.S.C. §1132 FOR THE FOLLOWING REASONS:

       11.     Defendants have wrongfully denied LTD benefits to Plaintiff in violation of the Plan
provisions and ERISA for the following reasons:

                a.     Plaintiff is totally disabled, in that he cannot perform the material duties of his
                own occupation, and he cannot perform the material duties of any other occupation
                which his education, training or experience would reasonably allow;

                b.      Defendant failed to accord proper weight to the evidence in the administrative
                record showing that Plaintiff is totally disabled;

                c.      Defendant’s interpretation of the definition of disability contained in the
                policy is contrary to plain language of the policy, unreasonable, arbitrary and
                capricious; and

                d.     Defendant improperly interpreted the provisions of the Plan and violated its
                contractual obligation to furnish long term disability benefits to Plaintiff.

                e.     Defendant wrongfully relied upon the pre-existing exclusion of the Plan to
                deny long term disability benefits to Plaintiff.

        WHEREFORE, Plaintiff prays the Court:

        1.      Grant Plaintiff declaratory and injunctive relief, finding that he is entitled to long term
disability benefits under the terms of the Plan.

        2.      Enter an order awarding Plaintiff all reasonable attorney fees and expenses incurred as
a result of Defendants’ wrongful denial in providing coverage.

        3.      Enter an award for such other relief as may be just and appropriate.

        Dated this 10th day of January, 2019.

                                                 s/ Robert A. Whitlow
                                                 Robert A. Whitlow
                                                 NC Bar No. 26985
                                                 Attorney for Plaintiff
                                                 Sellers, Ayers, Dortch & Lyons, P.A.
                                                 301 South McDowell Street, Suite 410
                                                 Charlotte, NC 28204-2686
                                                 Email: rwhitlow@SellersAyers.com
                                                 Phone: (704) 377-5050/Fax: (704) 339-0172




        Case 1:19-cv-00025-CCE-JEP Document 1 Filed 01/10/19 Page 3 of 3
